Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final rejection is in response to the amendment filed on: 06/30/2022.
Claims 1, 3-7, 9-13 and 15-28 are pending. Claims 1, 7 and 13 are independent claims.
The amendments to the claims necessitated a change in how the references are combined (mappings) within their corresponding statutory rejections. The following rejections have been updated to reflect those amendments and updated mappings:
Claims 1,  3, 4, 6, 7,  9, 10, 12, 13,  15, 16 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Riviello et al (US Application: US 2017/0228762, published: Aug. 10, 2017, filed: Feb. 9, 2016) in view of Agrawal et al (US Application: US 2015/0195156, published: Jul. 9, 2015, filed: Dec. 1, 2011).
Claims 5, 11 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Riviello et al (US Application: US 2017/0228762, published: Aug. 10, 2017, filed: Feb. 9, 2016) in view of Agrawal et al (US Application: US 2015/0195156, published: Jul. 9, 2015, filed: Dec. 1, 2011) in view of Kannan et al (US Application: US 2015/0288771, published: Oct. 8, 2015, filed: Apr. 7, 2014).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,  3, 4, 6, 7,  9, 10, 12, 13,  15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Riviello et al (US Application: US 2017/0228762, published: Aug. 10, 2017, filed: Feb. 9, 2016) in view of Agrawal et al (US Application: US 2015/0195156, published: Jul. 9, 2015, filed: Dec. 1, 2011).

With regards to claim 1, Riviello et al teaches method (paragraph 0035: a computer method using processor, storage medium and processor(s) is implemented) for monitoring information shielding, comprising: 

embodying a monitoring plug-in into a web page (paragraph 0029:  instructions are inline (with the content of the web page) within configuration data, and the instructions are a functional ‘plug-in’ to perform monitoring of the web page’s content);  

5monitoring a shielding for information on the web page with the monitoring plug-in, (paragraphs 0029 and 0030: advertisement content displayed on the web page is/are monitored to determine if the user has set the advertisement to be shielded/obscured   through a scroll action); and 

uploading a monitoring log to a server of the web page, in response to the shielding for the information on the web page being monitored (paragraph 0029: monitored data is reported to the advertisement controller/server)

wherein the monitoring a shielding for information on the web page with the monitoring plug-in comprises:
monitoring a current operating environment of the web page with the monitoring plug-in (paragraphs 0002, 0003 and 0029: a web page advertisement information is monitored from instructions in the web page to determine if the information conforms to the information loaded to be displayed in a visible area on a portion of the webpage); and 
determining whether the information can be loaded and displayed on the web page by: determining whether the current operating environment conforms to an environment for loading the information (paragraphs 0002 and 0003: the advertisement information is checked for visibility conformance); and if the current operating environment does not conform to the environment for loading the information, determining that the information on the web page [is shielded/not-entirely-displayed] …(paragraphs 0002 and 0003: it is determined that the advertisement information is not conforming when the information is not or partially obscured (interpreted as shielded and not fully loaded onto the display) on the web page through the user’s navigational settings (scrolling), and due to non-conformance, a subsequent action/response is performed by adjusting various items including the positioning of the advertisement) .  

However Riviello et al does not expressly teach a monitoring plug-in into a web page in an inline manner;… wherein the current operating environment of the web page comprises at least at least one of a current networking status, a network speed, an abnormality of a web page loading, an operating system of a current device, a data interface source limitation, and a script interception restriction; determining that the information on the web page cannot be loaded and displayed… wherein the current operating environment at least comprises an operating system for the web page, wherein the information cannot be initially loaded and cannot be initially displayed prior to determining whether the information can be loaded and displayed on the web page.

However Agrawal et al teaches a monitoring plug-in into a web page in an inline manner; monitoring a current operating environment  … with the monitoring plug-in… wherein the current operating environment of the web page comprises at least at least one of a current networking status, a network speed, an abnormality of a web page loading, an operating system of a current device, a data interface source limitation, and a script interception restriction (paragraph 0043, 0044, 0046, 0047, 0048 and 0051: a current network status for whether to stream over a network is determined, an abnormality of web page advertisement visibility in a pre render status is determined, an operating system state for application visibility is determined, a data polling interface limitation is determined to be not ideal and subsequently pausing the data poll interfacing until content is visible/ideal); determining that the information on the web page cannot be loaded and displayed… , wherein the information cannot be initially loaded and cannot be initially displayed prior to determining whether the information can be loaded and displayed on the web page (paragraph 0020, 0036 and 0037: information content is determined as not loaded/‘rendered’, and is in a ‘prerendered’ and ‘hidden’ operating system state for the web page, as monitored and queried by code associated with the web page).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Riviello et al’s ability implement to enhance functionality of a web page (plug in) such that  it can be determined when information  cannot be completely loaded and displayed such that the plug in includes inline plug in that monitors operating environment that further detects from monitoring logic that information cannot be initially visually loaded and is in a hidden state residing in a background, as taught by Agrawal et al. The combination would have allowed Riviello et al to have provided page visibility state information to the page itself … and to have determined appropriate action (Agrawal et al, paragraph 0003).  

With regards to claim 3, which depends on claim 1, Riviello et al teaches wherein the monitoring a shielding for information on the web page with the monitoring plug-in comprises: monitoring a display size of the information on the web page (paragraph 0030: display/window size of the information is monitored); and determining whether the display size is less than a preset threshold (paragraph 0030: the display size of the web page information is determined to be less than a visible threshold (outside of display area)); and if the display size is 20less than a preset threshold, determining that the information on the web page is shielded (paragraph 0030: window/display-window size is less than the threshold of needed for advertisement content to be totally visible in the window display area, then the advertisement content is determined as obscured/shielded).  

With regards to claim 4, which depends on claim 1, Riviello et al teaches wherein the monitoring a shielding for information on the web page with the monitoring plug-in comprises: monitoring a display status of the information on the web page (paragraph 0030: the visible status is monitored for an advertisement on the web page);  25determining whether the display status of the information is a visible status on the web page (paragraph 0030: the display status of an advertisement can be determined as not-within the visible area of a display area); and if the display status of the information is not the visible status, determining that the information on the web page is shielded (paragraphs 0030 and 0031: when determined as no-longer visible, then the advertisement is identified as obscured and the server will be updated that the identified advertisement is shielded/obscured).  

With regards to claim 56, which depends on claim 1, Riviello et al teaches wherein the uploading a monitoring log to a server of the web page, in response to the shielding for the information on the web page being monitored comprises: determining whether preset information is shielded on the web page (paragraph 0030: preset information (particular advertisements) can be identified as shielded/obscured); and if the preset information is shielded, uploading the monitoring log to the server of the web page (paragraph 0031: log information containing at least identification of information that is obscured is uploaded to the advertisement controller/server).  

With regards to claim 7, Riviello et al and Agrawal et al teaches a device for monitoring information shielding, comprising: one or more processors; and a storage device configured for storing one or more programs, wherein the one or more programs are executed by the one or more processors to enable the one or 15more processors to: embody a monitoring plug-in into a web page in an inline manner; a shielding for information on the web page with the monitoring plug-in; and upload a monitoring log to a server of the web page, in response to the shielding for the information on the web page being monitored; wherein the one or more programs are executed by the one or more processors to enable the one or more processors further to: monitor a current operating environment of the web page with the monitoring plug-in, wherein the current operating environment of the web page comprises at least one of a current networking status, a network speed, an abnormality of a web page loading, an operation system of a current device, a data interface source limitation, and a script interception restriction; and determine whether the information can be loaded and displayed on the web page by determining whether the current operating environment does not conform to the environment for loading the information, determine that the information cannot be loaded and displayed on the web page, wherein the information cannot be initially loaded and cannot be initially displayed prior to determining whether the information can be loaded and displayed on the web page, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.  

With regards to claim 9, which depends on claim 7, Riviello et al teaches wherein the one or more programs are executed by the one or more processors to enable the one or more processors further to:  30monitor a display size of the information on the web page; and determine whether the display size is less than a preset threshold; and if the display size is less than a preset threshold, determine that the information on the web page is shielded, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.  

With regards to claim 10, which depends on claim 7, Riviello et al teaches wherein the one or more programs are executed by the 15 51779857;1one or more processors to enable the one or more processors further to: monitor a display status of the information on the web page; determine whether the display status of the information is a visible status on the web page; and if the display status of the information is not the visible status, determine that the information 5on the web page is shielded, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.  

With regards to 1512, which depends on claim 7, Riviello et al teaches wherein the one or more programs are executed by the one or more processors to enable the one or more processors further to: determine whether preset information is shielded on the web page; and if the preset information is shielded, upload the monitoring log to the server of the web page, as similarly explained in the rejection of claim 6, and is rejected under similar rationale.  

With regards to claim 13, Riviello et al and Agrawal et al teaches a non-transitory computer-readable medium, storing a computer executable instructions stored thereon, that when executed by a processor cause the processor to perform operations comprising: embodying a monitoring plug-in into a web page in an inline manner;  25monitoring a shielding for information on the web page with the monitoring plug-in; and uploading a monitoring log to a server of the web page, in response to the shielding for the information on the web page being monitored; wherein the computer executable instructions, when executed by a processor, cause the processor to perform further operations comprising: monitoring a current operating environment of the web page with the monitoring plug-in, wherein the current operating environment of the web page comprises at least one of a current networking status, a network speed, an abnormality of a web page loading, an operation system of a current device, a data interface source limitation, and a script interception restriction; and determining whether the information can be loaded and displayed on the web page by determining whether the current operating environment conforms to an environment for loading the information; and if the current operating environment does not conform to the environment for loading information, determining that the information cannot be displayed on the web page, wherein the information cannot be initially loaded and cannot be initially displayed prior to determining whether the information can be loaded and displayed on the web page, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.  

With regards to claim 15, which depends on claim 13, Riviello et al teaches wherein the computer executable instructions, when executed by a processor, cause the processor to perform further 5operations comprising: monitoring a display size of the information on the web page; and determining whether the display size is less than a preset threshold; and if the display size is less than a preset threshold, determining that the information on the web page is shielded, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.  

With regards to claim 1016, which depends on claim 13, Riviello et al teaches wherein the computer executable instructions, when executed by a processor, cause the processor to perform further operations comprising: monitoring a display status of the information on the web page; determining whether the display status of the information is a visible status on the web page;  15and if the display status of the information is not the visible status, determining that the information on the web page is shielded, as similarly explained in the rejection for claim 4, and is rejected under similar rationale.  

With regards to claim 18, which depends on claim 13, Riviello et al teaches wherein the computer executable instructions, when executed by a processor, cause the processor to perform further operations comprising: determining whether preset information is shielded on the web page; and if the preset 30information is shielded, uploading the monitoring log to the server of the web page, as similarly explained in the rejection for claim 6, and is rejected under similar rationale.

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Riviello et al (US Application: US 2017/0228762, published: Aug. 10, 2017, filed: Feb. 9, 2016) in view of Agrawal et al (US Application: US 2015/0195156, published: Jul. 9, 2015, filed: Dec. 1, 2011) in view of Kannan et al (US Application: US 2015/0288771, published: Oct. 8, 2015, filed: Apr. 7, 2014).

With regards to claim 305, which depends on claim 1, Riviello teaches wherein the uploading a monitoring log to a server of the web page, in response to the shielding for the information on the web page being monitored comprises:  14 51779857;1…, uploading the monitoring log to the server. 

However although Riviello teaches uploading a monitoring documentation content to the server (log/report content), Riviello and Agrawal  et al does not expressly teach … determining whether a current network is available; if the current network is available … uploading ... to the server; and if the current network is unavailable, storing the monitoring log locally.
  
Yet Kannan et al teaches … determining whether a current network is available; if the current network is available … uploading ... to the server; and if the current network is unavailable, storing the monitoring log locally (paragraph 0055: when network is unavailable, results are queued/saved/collected, and will be uploaded upon return of network being online/available).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Riviello et al and Agrawal  et al’s ability to monitor and upload monitored data, such that the monitored data will be uploaded when the network is available, as taught by Kannan et al. The combination would have allowed Riviello et al to have effectively utilized both online and offline use (Kannan et al, paragraph 0003). 

With regards to claim 11, which depends on claim 7, the combination of Riviello et al, Agrawal et al, and Kannan et al teaches wherein the one or more programs are executed by the one or more processors to enable the one or more processors further to: determine whether a current network is available;  10upload the monitoring log to the server if the current network is available; and store the monitoring log locally if the current network is unavailable, as similarly explained in the rejection of claim 5, and is rejected under similar rationale.  

With regards to claim 17, which depends on claim 13, the combination of Riviello et al, Agrawal et al and Kannan et al teaches wherein the computer 20executable instructions, when executed by a processor, cause the processor to perform further operations comprising: determining whether a current network is available; if the current network is available, uploading the monitoring log to the server; and if the current network is unavailable, storing the monitoring log locally, as similarly explained in the rejection of claim 5, and is rejected under similar rationale.  

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
With regards to claim 1, the applicant argues with respect to Riviello that the ‘relied upon instructions of Riviello are not necessarily included/embodied in the web page’. The applicant reasons with respect to paragraph 0029 of Riviello that “the initial configuration data of the webpage may include the content of the web page … and/or instructions for the computer device” [and thus] ‘the initial configuration data does not necessarily include the instructions’. 
The examiner points out that the applicant has included an amendment further limiting the behavior of the inline plug for determining a current operating environment. Thus, Agrawal is now applied to address the amendment to show that inline instructions are taught and that the instructions include monitoring a … “current networking status, a network speed, an abnormality of a web page loading, an operation system of a current device, a data interface source limitation, and a script interception restriction”. More specifically in paragraph 0011 of Agrawal further explains the process of querying the visibility state (aka ‘monitoring) is a result of instructions/ “code executing within the web page …”. Thus it is clear that the monitoring code/instructions are included within the web page, and the examiner maintains that the combination of Riviello and Agrawal teaches the code/instructions are within the web page and are executed to perform the claimed monitoring function as a ‘plug in’ to augment/enhance/plug-in additional functionality into the web page (see paragraphs 0018 and 0020 which specifically points out the original web page is altered with code to ‘enhance’ it for the visibility monitoring/tracking). Additionally, as explained in the rejection of claim 1 above, Agrawal teaches wherein the current operating environment of the web page comprises at least at least one of a current networking status, a network speed, an abnormality of a web page loading, an operating system of a current device, a data interface source limitation, and a script interception restriction (paragraph 0043, 0044, 0046, 0047, 0048 and 0051: a current network status for whether to stream over a network is determined, an abnormality of web page advertisement visibility in a pre render status is determined, an operating system state for application visibility is determined, a data polling interface limitation is determined to be not ideal and subsequently pausing the data poll interfacing until content is visible/ideal). The Riviello has been modified with Agrawal to teach limitations of concern in view of new grounds of rejection necessitated by applicant’s amendments.
The applicant argues Riviello merely discloses “determining, in a case where the advertisement is already loaded and shown on the current web page , when the advertisement already loaded and shown on the web page changes from visible to invisible” [and does not teach] “determining whether the information can be loaded and displayed on the web page … wherein the information cannot be initially loaded and cannot be initially displayed prior to determining whether the information can be loaded and displayed on the web page” . Here, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). More specifically, the examiner points out that the applicant is arguing solely upon Riviello, where the limitations have been explained to be taught by the combination of Riviello and Agrawal. The examiner respectfully directs attention to how Agrawal modifies Riviello to teaches ‘determining that the information on the web page cannot be loaded and displayed… , wherein the information cannot be initially loaded and cannot be initially displayed prior to determining whether the information can be loaded and displayed on the web page’ (paragraph 0020, 0036 and 0037: information content is determined as not loaded/‘rendered’, and is in a ‘prerendered’ and ‘hidden’ operating system state for the web page, as monitored and queried by code associated with the web page).
The applicant argues Agrawal “merely teaches determining the visibility state of the page by using code executing within the page (corresponding to “monitoring plug-in” of the present application) [and yet]  Agrawal does not disclose ‘monitoring a current operating environment of the web page with the monitoring plug-in. Yet, the examiner points in page 15 of the applicant remarks the applicant agrees that “Agrawal teaches how to determine the visibility state of a web page” and further the applicant also recited paragraphs 0020, 0036 and 0037 which explains the instructions /code is part of the web page. Thus, at the very least, as agreed upon by the applicant Agrawal does teach a plug in that is implemented by the instructions to monitor the visibility of the web page. 
With regards to Agrawal teaching the limitations of ‘determining whether the information can be loaded and displayed on the web page, the Applicant teaches this limitation. However, the examiner respectfully points out according to paragraph 0036, it determines whether content can be loaded and displayed, by determining whether content is able to be loaded in a ‘rendered’ visible state, or if it isn’t able to be loaded in a visible/‘rendered’ state because it is in a ‘pre rendered state’ hidden browser environment (see paragraph 0044 which explains that content is determined whether it is initially loaded as visible or  initially in pre render (and thus not initially loaded as visible). Thus, the examiner maintains that Agrawal teaches this limitation. 
The applicant argues that the other independent claims (claims 7 and 13) are allowable for reasons explained/presented by the applicant for claim 1. However claim 1 has been shown/explained to be rejected in the rejections and explanations above, and thus this argument is not persuasive.
The applicant argues the claims that depend directly or indirectly upon claims 1, 7 or 13 are allowable, by virtue of their dependency. This argument is not persuasive since independent claims 1,  7 and 13 have been shown/explained to be rejected above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Walker et al (US Application: US 2018/0218389): This reference teaches monitoring includes browser configuration/versions.
Devaraj et al (US Application: US 2010/0228623): This references teaches a script included in a webpage that is able to track and report an advertisement’s performance. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178